DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
The RCE filing of August 17, 2021 is considered herein.
Claims 1 and 28 have been amended.
Claims 15 and 21-27 have been cancelled.
Claims 1-14, 16-20, 28 and 29 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-20, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 1 and 28 now require the nanocomposite to comprise “about 40% to about 80% by weight of sulfur”.  This range is not supported by the specification.  In the specification as filed at paragraphs 31 and 32 and in previously filed claim 22, the applicant definitively states the sulfur to be present in a weight percent of “40% to 80%”, not utilizing “about” to modify the values.  While the specification details possible intended interpretations or values of “about” in paragraph 70, there is no indication within the specification the amount of sulfur present would be greater than or less than the range of 40%-80% in any amount as about is proposed to mean.  For this reason, the use of the term “about” within claims 1, 28 and their dependents is not supported by the specification as filed.  The applicant is encouraged to remove “about” from the claim language to reflect the specification as filed.
Claims 2-14, 16-20 and 29 are rejected as being dependent on rejected base claims 1 and 28.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-20, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 28 are unclear when read in light of the specification regarding the terminology “about 40% to about 80% by weight of sulfur”.  The specification attempts to define the relative degree of “about” to include up to 20% greater and less than the stated range values in paragraph 70, which would reasonably include a range of 20% to just less than 100% weight (to allot for the other claimed components to be present in the nanocomposite).  The applicant also details an array of smaller values (down to .5%) that can be used to provide guidance as to the intent of the term “about” but provides no guidance as to what value is utilized regarding the sulfur weight percent.  Moreover, paragraphs 31 and 32, the specification refers to the range of weight percent of sulfur present to be expressly “from 40% to 80%”, a finite range with no varying or approximate end points.  When read in light of the specification, it is unclear what the applicant intends the relative language of “about” to require within the claim.  Please amend the claim language to remove ambiguity concerning the values of sulfur present.
Claims 2-14, 16-20 and 29 are rejected as being dependent on rejected base claims 1 and 28.
Claim 6 further lacks additional clarity.  Claim 6 details “a weight percent of the plurality of sheets of the first 2D material is in a range from 0.1% to 20%” but it is unclear from what whole the portion of claimed weight percentage is calculated from.  Upon amendment of claim 1 now requiring a sulfur content of the entire nanocomposite, claim 6 becomes unclear as to what the first 2D material’s weight percentage is to be considered part of.  The applicant is encouraged to amend the claim to make clear what component the weight percentage of the plurality of sheets of the first 2D material is to be within.
In addition to a lack of clarity based on dependence on rejected claims 1 and 6, claim 7 suffers from a similar lack of clarity as claim 6.  It is unclear what the weight percent of the second 2D material of claim 7 is to be compared to.  The applicant is encouraged to amend the range of claim 7 on accordance with the ranges of that of claim 6.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13, 16, 18-20, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN et al (“Ordered, Scalable Heterostructure Comprising Boron Nitride and Graphene for High-Performance Flexible Supercapacitors”, as supplied by the applicant in the IDS of January 20, 2021), in combination with PAN et al (US PG PUB 2018/0248173), in view of POPE et al (US PG PUB 2019/0157665).  To be clear, POPE et al qualifies as prior art under 35 USC 102(a)(2).  SHEARER et al (Shearer, Cameron J, et al. “Accurate Thickness Measurement of Graphene.” Nanotechnology, vol. 27, no. 12, 2016, p. 125704., https://doi.org/10.1088/0957-4484/27/12/125704.) is cited as evidence herein. 
Regarding claims 1-5, BYUN et al teaches an electrode of a 2D composite material (shown in the figures of the abstract) comprising 2D sheets of graphene (first 2D material of claim 1, a 2D carbon material of claim 2 and reduced graphene oxide of claim 4, wherein the films of the abstract are interpreted as sheets based on the abstract figures and their flat orientation) and 2D sheets of boron nitride (BN, 2nd 2D material of claim 1, a 2D nitride material of claim 3 and boron nitride as in claim 5, wherein the films of the abstract are interpreted as sheets based on the abstract figures and their flat orientation) in the abstract.  While BYUN et al is silent as to the express thickness of the graphene sheets, there are two interpretations put forth in BYUN et al 

PAN et al teaches the fabrication of an electrode comprising graphene sheets, as discussed in paragraph 17, just as in BYUN et al.  PAN et al teaches the use of a conductive additive and active material particles to form the electrode (anode, paragraph 17).  PAN et al teaches the conductive additive to be graphene sheets (as graphene or reduced graphene oxide as in the first 2D material of the instant claim, as taught in PAN et al paragraphs 17 and 27) and the active material is particles including transition metal oxides (paragraphs 22 and 25 disclose the use of oxides of Zn, Cd, Cu, Fe, Co, V, Ti and Ni (known transition metals), taught in paragraph 25 to be of nano scale, rendering transition metal oxide nanoparticles as in the claim).  Paragraphs 15 and 16 details the use of the two materials (the transition metal oxide nanoparticle active material and graphene conductive additive) together to decrease the rapid capacity decay.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize transition metal oxide nanoparticles, as in PAN et al, in the graphene composite of BYUN et al so as to enable a decrease in rapid capacity decay for the electrode.

In the alternative, PAN et al teaches the use of a conductive additive and active material particles to form the electrode (anode, paragraph 17).  PAN et al teaches a conductive additive of graphene sheets (first 2D material of the instant claim, 2D carbon material of claim 2 and graphene or reduced graphene oxide as in claim 4, in paragraphs 17 and 27) and the active material as nanoparticles including transition metal oxides (paragraphs 22 and 25 disclose the use of oxides of Zn, Cd, Cu, Fe, Co, V, Ti and Ni (known transition metals), taught in paragraph 25 to be of nano scale, rendering transition metal oxide nanoparticles as in the claim).  Paragraph 25 details the use of nanosheet material that has a thickness less than 10 nm.  PAN et al is silent to the use of an additional 2D material present therein with the prescribed thickness, nor wherein the nanocomposite comprises about 40% to about 80% by weight sulfur.

BYUN et al teaches a 2D composite material comprising 2D layers of graphene (first 2D material of the claim) for use in an electrode, just as in PAN et al, in the abstract.  The abstract discloses the use of a heterostructure of 2D sheets of graphene (or reduced graphene oxide sheets), as in PAN et al, and 2D sheets of boron nitride (second 2D material of claim 1, 2D nitride material of claim 3 and boron nitride as in claim 5) to provide high capacitance, superior rate capability and life cycle to the electrode.  While BYUN et al is silent as to the express thickness of the graphene sheets, there are two interpretations put forth in BYUN et al regarding the thickness of the graphene layers.  Firstly, BYUN et al teaches the layered materials to be of “atomic layers of 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the nanocomposite material of BYUN et al, in the electrode material of PAN et al, so as to provide the electrode with high capacitance, superior rate capability and life cycle.

While PAN et al teaches the graphene/metal oxide particle component electrode for use in lithium-sulfur batteries (paragraph 17 and 35), the combination of BYUN et al, in view of PAN et al and PAN et al, in view of BYUN et al, fails to address the use of about 40% to about 80% by weight sulfur.

POPE et al teaches a graphene based composite electrode (abstract), just as in BYUN et al and PAN et al, for use in a lithium-sulfur battery.  To be clear, the term “about” can be interpreted based on the disclosure of paragraph 70 of the instant application, wherein the applicant states “about” can fall within a range of up to 20% greater than or less than the range listed, while not 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize sulfur within the graphene nanocomposite of modified BYUN et al and PAN et al, in the proportion as disclosed in POPE et al, so as to increase the practical energy density and capacity of the electrode.

Regarding claim 6, PAN et al teaches the use of 7wt% of CNT (carbon conductive additive, analogous to the graphene material based on paragraph 17 which is reflective of the first 2D material of the instant claim) in paragraph 98.  Based on this information, the use of a weight percent within the claimed range in PAN et al renders teachings of the range obvious.  Moreover, the broad scope of the range detailed in the claims are indicative of a lack of criticality of the amounts of material of use (herein the weight percent of the first 2D material), rendering the use of these materials in a particular amount a matter of engineering choice and also therefore obvious to one of ordinary skill to select.

Regarding claim 7, PAN et al teaches the use of 7wt% of CNT (carbon conductive additive, analogous to the graphene material based on paragraph 17 which is reflective of the first 2D material of the instant claim) in paragraph 98.  While the intended weight percent of BN sheets (second 2D material) is not expressly disclosed, the prior art disclosure leads to the claimed weight percentage being obvious. Firstly, the BN material is twice the weight of graphene materials of the same size (based on the concept of atomic thickness layer sheets, as shown in the figures of the abstract of BYUN et al and the molecular weight of carbon is twice that of boron nitride).  Since the layers are shown to be stacked as in the figure of the abstract of BYUN et al, the use of a weight percentage of 14% (twice that of the weight percentage utilizing graphene or first 2D material as in PAN et al) would be reasonable based on the orientation of the layers and the molecular weight ratio.  Secondly, the broad scope of the range detailed in the claims are indicative of a lack of criticality of the amounts of material of use (herein the weight percent of the second 2D material), rendering the use of these materials in a particular amount a matter of engineering choice and also therefore obvious to one of ordinary skill to select.

Regarding claim 8, PAN et al teaches the use of 85 wt% transition metal particles and 7 wt% carbon material in paragraph 98, while BYUN et al teaches the manipulation of the volume (and in turn mass) ratios of BN compared to graphene layers in the 1st paragraph of Fabrication of the BN/rGO Hybrid Films and Flexible Supercapacitors on page 7751.  Moreover, the figure of the abstract shows equal numbers of BN and graphene oxide sheets to enable mass ratios that are similar.  The combination of these teachings would render a composite, which features a highest weight of transition metal oxide particles, with less graphene oxide and boron nitride, just as in 

Regarding claims 9 and 10, paragraph 25 of PAN et al teaches the transition metal oxide nanoparticles to be less than 100 nm in size, more specifically less than 50 nm, fulfilling the claimed ranges.  The claimed range overlaps the range disclosed by the prior art, rendering a prima facie case of obviousness (see MPEP 2144.05).  

Regarding claim 11, the claim requires at least a portion of the nanoparticles to have a specific standard deviation in size, which is exceedingly broad as merely an unrestricted portion is required to be within the particular standard deviation.  PAN et al details the use of a single size particle (80 nm) as the active material nanoparticle (Si in the examples) in samples within Table 3.  Based on the size disclosure of PAN et al in paragraph 25 and the use of particles of a specific size within the examples with no size deviation, it is well within the ability of one of ordinary skill in the art to grasp the disclosed nanoparticles of modified BYAN comprise at least a portion of the nanoparticles to have a particle-size distribution within a standard deviation of 2 nm and is therefore obvious.

Regarding claim 12, paragraph 25 of PAN et al details the particles (reading on the transition metal oxide nanoparticles of the claim) to use of a nano ribbon or belt shaping.  Both of these 

Regarding claim 13, paragraphs 64 and 94 of PAN et al detail the use of cobalt oxide nanoparticles.

Regarding claim 16, PAN et al teaches the use of a thickness of the graphene sheets to be preferably 10nm or less, as cited in the rejection of claim 1.  Moreover, as discussed in the second interpretation of thickness in the rejection of claim 1, BYUN et al teaches the thickness of the boron nitride layers to be 5nm, with the figures showing the layers to be approximately the same size as the graphene layers.  These ranges render obvious the use of a first 2D sheet (graphene) and a second 2D sheet (boron nitride) with thicknesses of the claimed range obvious with sufficient specificity.

Regarding claims 18 and 19, PAN et al teaches the use of a binder component for higher elasticity and decreased resistance to crack, as detailed in paragraphs 12 and 16.  Table 3 shows the intended weight percentage of the binding agent to be 8%, rendering obvious the claimed range.  The conductive filler remains optional in the instant claim and is not required.  In the interest of compact prosecution, if the conductive filler were to be required, PAN et al teaches the use of a lithium ion-conducting additive in paragraph 31, which would read on the claimed conductive filler.
 
Regarding claim 20, PAN et al details an electrode to be between 50 and 300 micron in thickness, fulfilling the claimed structure.  While the claim states the nanocomposite it to be of 

Regarding claim 28, BYUN et al teaches a 2D composite material for use in an electrode for energy storage (abstract, wherein energy storage is interpreted to obviously include a battery).  The use of the nanocomposite as an electrode reads on that of a cathode because the functionality of an electrode as a cathode or anode is dependent on intended use or conditions of operation (i.e. a cathode is a positive electrode during discharge, but a negative electrode during charging).  The electrode material of BYUN et al provides the desired conduction of a cathode and is capable of functioning as such, fulfilling the claim limitation regarding the layered nanocomposite material of BYUN et al.  BYUN et al teaches a nanocomposite (layers of 2D material sheets, as shown in the abstract figures) to comprise 2D sheets of graphene (first 2D material of the claim) and 2D sheets of boron nitride (2nd 2D material of the claim) wherein at least a portion of the plurality of sheets of the second 2D material has an average sheet thickness of less than 20 nm (The bottom of the right column of page 7752 discloses the thickness of the BN sheets (a second 2D material) to be between 3-5 nm).  While BYUN et al is silent as to the express thickness of the graphene sheets, there are two interpretations put forth in BYUN et al regarding the thickness of the graphene layers, wherein at least a portion of the 

BYUN et al is silent to use of the nanocomposite in a lithium-sulfur battery and the presence of transition metal oxide nanoparticles, about 40% to about 80% by weight of sulfur, a binder and conductive additive.  

PAN et al teaches the fabrication of an electrode comprising graphene sheets, as discussed in paragraph 17, just as in BYUN et al.  PAN et al teaches the use of a conductive additive and active material particles to form the electrode (anode, paragraph 17).  PAN et al teaches the conductive additive to be graphene sheets (as in the first 2D material of the instant claim, as taught in PAN et al paragraphs 17 and 27) and the active material is particles including transition metal oxides (paragraphs 22 and 25 disclose the use of oxides of Zn, Cd, Cu, Fe, Co, V, Ti and Ni 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize transition metal oxide nanoparticles, as in PAN et al, in the graphene composite of BYUN et al so as to enable a decrease in rapid capacity decay for the electrode.  Moreover, the use of a binder and conductive additive as in PAN et al would enable higher elasticity of the electrode while ensuring more lithium ion conductivity is present.

In the alternative, PAN et al teaches forming an electrode using a conductive additive and active material particles bound with a binder (forming an anode, paragraph 17) for use in a lithium-sulfur battery (paragraph 35).  The use of the nanocomposite as an electrode reads on that of a cathode because the functionality of an electrode as a cathode or anode is dependent on intended use or conditions of operation (i.e. a cathode is a positive electrode during discharge, but a negative electrode during charging).  The electrode material of BYUN et al provides the desired conduction of a cathode and is capable of functioning as such, fulfilling the claim limitation regarding the layered nanocomposite material of PAN et al.  PAN et al teaches the conductive additive is that of graphene sheets (as in the first 2D material of the instant claim, as taught in PAN et al paragraphs 17 and 27) and the active material is particles including transition metal oxides (paragraphs 22 and 25 disclose the use of oxides of Zn, Cd, Cu, Fe, Co, V, Ti and Ni 

BYUN et al teaches a 2D composite material comprising 2D layers of graphene (first 2D material of the claim) for use in an electrode, just as in PAN et al, in the abstract.  The abstract discloses the use of a heterostructure of graphene (first 2D material of the instant claim) and boron nitride (second 2D material of the claim) sheets to provide high capacitance, superior rate capability and life cycle to the electrode.  The bottom of the right column of page 7752 discloses the thickness of the BN sheets to be between 3-5 nm.  While BYUN et al is silent as to the express thickness of the graphene sheets, there are two interpretations put forth in BYUN et al regarding the thickness of the graphene layers.  Firstly, BYUN et al teaches the layered materials to be of “atomic layers of compositions and properties” in the right column of page 7750.  Moreover, graphene sheets are known in the art (as supported by SHEARER et al as evidence, wherein Table 1 details values from 0.4-1.7 nm thicknesses) to have atomic level thickness, rendering a thickness of less than 20 nm to be obvious.  In a second interpretation, BYUN et al further shows the layers to be of similar sizing in the figure of the abstract and figures 1a and 1c, allowing for reasonable conclusion that the graphene sheets are of a similar thickness to that of the boron nitride sheets or 3-5 nm as disclosed in BYUN et al.    Based on this disclosed 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the nanocomposite material of BYUN et al, in the anode material of PAN et al, so as to provide the electrode with high capacitance, superior rate capability and life cycle to the electrode.

While PAN et al teaches the graphene/metal oxide particle component electrode for use in lithium-sulfur batteries (paragraph 17 and 35), the combination of BYUN et al, in view of PAN et al and PAN et al, in view of BYUN et al, fails to address the use of about 40% to about 80% by weight sulfur.

POPE et al teaches a graphene based composite electrode (abstract), just as in BYUN et al and PAN et al, for use in a lithium-sulfur battery.  To be clear, the term “about” can be interpreted based on the disclosure of paragraph 70 of the instant application, wherein the applicant states “about” can fall within a range of up to 20% greater than or less than the range listed, while not exceeding 100% total.  There is no further guidance as to the specificity of the term “about” relative to the amount of sulfur present (as addressed in the 35 USC 112 (b) rejection above).  Paragraph 49 details the use of about 10 wt% to about 70 wt% of sulfur as an effective amount of sulfur for higher practical energy density and higher capacity of the electrode (abstract, paragraphs 19 and 20).  In this instance, the range is interpreted to read on weight percent amounts, most broadly, from 20% and less than 100% (to allow for the weight of other necessary claimed components).  The claimed range overlaps the range disclosed by the prior art, rendering a prima facie case of obviousness (see MPEP 2144.05).  In the interest of compact 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize sulfur within the graphene nanocomposite of modified BYUN et al and PAN et al, as disclosed in POPE et al, so as to increase the practical energy density and capacity of the electrode.

Regarding claim 29, PAN et al shows the use of anode material in a battery comprising a separator, electrolyte and cathode in paragraphs 35 and 36, organized as in figure 1, wherein the separator is between the anode and cathode materials.  To be clear, the use of the electrodes of modified BYUN et al and PAN et al, can be utilized in a battery as either a cathode or anode based on the conditions of use (i.e. charge/discharge).  For this reason, since PAN et al teaches the use of two electrodes working in conjunction with each other, the anode and cathode of the instant claim is disclosed.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN et al in combination with PAN et al, in view of POPE et al, as applied to claim 1 above, and further in view of LIU et al (Liu, Xiaohe, et al. “Shape-Controlled Synthesis and Properties of Uniform Spinel Cobalt Oxide Nanocubes.” Nanotechnology, vol. 16, no. 12, 2005, pp. 3035–3040., https://doi.org/10.1088/0957-4484/16/12/051.)
Regarding claim 14, while paragraph 94 of PAN et al details the use of Co3O4 cobalt oxide, modified BYUN et al and modified PAN et al, fail to address the use of the cubic-spinel crystal structure to comprise at least a portion of the particles.



At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize cubic-spinel crystal cobalt oxide nanoparticles, as in LIU et al, for the cobalt oxide nanoparticles of modified BYUN et al or PAN et al, so as to ensure superior electrochemical performance in a battery electrode with excellent cyclability.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BYUN et al in combination with PAN et al, in view of POPE et al, as applied to claim 1 above, and further in view of HAYNER et al (US PG PUB 2017/0141387).  SHEARER et al is utilized as evidence in rejection.
Regarding claim 17, the combination of BYUN et al and PAN et al, in view of POPE et al, fails to address the particular surface area of the composite material.

HAYNER et al teaches an electrode (anode) material comprising a graphene-based sheet with transition metal oxide particles, as in modified BYUN et al or modified PAN et al, in paragraphs 18 and 53.  HAYNER et al teaches the surface area of the composite material can be adjusted in paragraphs 

At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize the desired surface area of HAYNER et al, for the nanocomposite of modified BYUN et al or modified PAN et al, so as to realize a desired charge voltage, current density and Coulombic efficiency for effective battery functionality.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 28 (and their dependents) have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the arguments of the RCE filing, the applicant argues the use of previously cited LIU et al to address the use of sulfur within the electrode.  Newly cited POPE et al is utilized to address the amount of sulfur present within the nanocomposite in the rejection regarding amended claims 1 and 28 herein.  For this reason, the arguments regarding the current grounds of rejection are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        2/9/2022